Not for Publication in West's Federal Reporter
                  Citation Limited Pursuant to lst Cir. Loc. R. 32.3

          United States Court of Appeals
                           For the First Circuit

No. 03-1971

                            JANICE W. STEVENSON,

                           Plaintiff, Appellant,

                                         v.

      MASSACHUSETTS SCHOOL OF LAW AT ANDOVER, INC., ET AL.,

                           Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Joseph L. Tauro, U.S. District Judge]


                                      Before

                       Torruella, Circuit Judge,
                Cyr and Stahl, Senior Circuit Judges.



    Janice W. Stevenson on brief pro se.
    Peter M. Malaguti on brief for appellees.



                                March 30, 2004
          Per    Curiam.    The    order   of   dismissal   is   affirmed

substantially for the reasons recited in the district court's

opinion dated May 7, 2003.        Plaintiff's claim under 42 U.S.C. §

1983 alleging a violation of her First Amendment rights plainly

fails for lack of state action.      See, e.g., Rendell-Baker v. Kohn,

457 U.S. 830, 837-43 (1982); Logiodice v. Trustees of Maine Central

Inst., 296 F.3d 22, 26-29 (1st Cir. 2002), cert. denied, 537 U.S.

1107 (2003); Krohn v. Harvard Law School, 552 F.2d 21, 23-24 (1st

Cir. 1977).     Her remaining claims have not been pursued on appeal

and thus have been abandoned.         See, e.g., Kearney v. Town of

Wareham, 316 F.3d 18, 22 (1st Cir. 2002).       We add that the district

court's disposition of those claims appears unexceptionable in any

event.

          Affirmed.




                                   -2-